Title: To George Washington from Beverley Randolph, 23 February 1790
From: Randolph, Beverley
To: Washington, George



Sir.
Richmond [Va.] February 23d 1790

I received a letter from the Attorney General for the United States, informing me, that a question had been officially submitted to him, respecting certain Bills of Exchange, drawn by Oliver Pollock in favour of Beauregard and Cadet Sardet; and that these Bills had been taken up by Mr Daniel Clarke, agent for Mr Pollock, in the paper money of New Orleans, at a certain depreciation.
As I conceive the State of Virginia to be interested in this transaction, I take the liberty to request the favour of you, to direct copies of the Bills, and of any other papers relative to them, to be forwarded to me.
Should there be no impropriety in communicating to me the

nature of the question which has been refered to the Attorney General on this subject, I shall be much obliged to you for information respecting it. I have the honour to be with the highest respect yr Obent Servt

Beverley Randolph

